Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,122,874. Although the claims at issue are not identical, they are not patentably distinct from each other because structural limitations in the claims of the instant patent application are fully disclosed and claimed by the patents.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20, 22-25, 30-32, 36, and 38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Standish (6,082,601).  Standish discloses a retention device (10; Fig. 2B) comprising a retention base including a bottom (22, 29), a first wall (24) extending around and upwardly from the bottom and terminating at a rim, and a stem (14, 28) coupled to the bottom and extending upwardly therefrom and the stem having a apex (above an aperture 16) located above the rim, and a cup-shaped closure (12) having a second wall (17) with an inner surface and an outer surface.  The inner surface and the apex of the stem are spaced with respect to one another to prevent passage of objects located within the retention device when the cup-shaped closure and the retention base are coupled together.
As to claims 30-32 and 36, Standish further discloses a liner (27, 33) coupled to the stem.

Claim(s) 20, 22-25, 30-32, 36, and 38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Christopher (8,157,092).  Christopher discloses a retention device comprising a retention base (7, 72) including a bottom (see the Fig. 2 below), a first wall extending around and upwardly from the bottom and terminating at a rim, and a stem (71) coupled to the bottom and extending upwardly therefrom and the stem having a apex located above the rim, and a cup-shaped closure (4) having a second wall (see Fig. 3) with an inner surface and an outer surface.  The inner surface and the apex of the stem are spaced with respect to one another to prevent passage of objects located within the retention device when the cup-shaped closure and the retention base are coupled together.
As to claims 30-32 and 36, Christopher further discloses a liner (the lower part of the extension rod 23 as shown in Fig. 4) coupled to the stem.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 26-29, 33-35, 37, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Standish or Christopher in view of Romine et al. (4,415,080; hereinafter Romine).  
As to claims 21, and 26-28, the retention device of Standish or Christopher as above comprises most of the limitations of the claims except for the outer surface of the cup-shaped closure is flush with at least one surface of the retention base when the cup-shaped closure is coupled to the retention base as claimed.  Romine teaches a retention device (10) comprising a retention base (12) having a bottom (14, 15) and a stem (16), and a cup-shaped closure (24) having a side wall with an outer surface and the outer surface is flush (see Fig. 3) with an outer surface of the bottom when the cup-shaped closure is coupled to the retention base.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Romine to modify the retention device of Standish or Christopher so the retention device is constructed with the outer surface of the cup-shaped closure is flush with at least one surface of the retention base when the cup-shaped closure is coupled to the retention base for decorative purposes.
As to claim 37 or 39, to the extent that Standish or Christopher fails to disclose the liner is selected from the group consisting of rubber, felt, neoprene, silicone, or combination of the same as claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the retention device of Standish or Christopher so the liner is constructed from a material selected from the group consisting of rubber, felt, neoprene, silicone, or combination of the same as claimed because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Standish further discloses the liner (27, 33) is in contact with the first wall and the stem.
                                       
    PNG
    media_image1.png
    271
    376
    media_image1.png
    Greyscale




	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LUAN K BUI/
Primary Examiner, Art Unit 3736